Citation Nr: 0704097	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
March 1958 and from August 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In August 2005, 
the Board remanded the veteran's claim of service connection 
for PTSD to the RO for additional development.  That issue 
has been returned to the Board for appellate review.

The decision below addresses the veteran's claim of service 
connection for a low back disability and the increased rating 
claim for hearing loss.  The claims of service connection for 
PTSD and acid reflux, and the TDIU claim are addressed in the 
remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran does not have a low back disability that is 
attributable to his active military service.

2.  Competent audiological evaluation reflects that the 
veteran's service-connected hearing loss is manifested by no 
worse than level II hearing acuity in the right ear and no 
worse than level III hearing acuity in the left ear.




CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may arthritis of the low 
back be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the low back disability 
claim and hearing loss claim has been accomplished.  Through 
January 2005 and April 2006 notice letters, the RO notified 
the veteran and his representative of the legal criteria 
governing his claims.  By a March 2006 notice letter, the RO 
provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a statement of the 
case (SOC) in June 2006, the RO notified them of the evidence 
that had been considered in connection with his claims and 
the bases for the denial of his claims.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2005 and April 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency.  It 
would also make reasonable efforts to obtain relevant records 
not held by any Federal agency, such as from a state, private 
treatment provider, or employer.  The RO also requested that 
the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The RO also told the veteran to 
send it any evidence in his possession that pertained to the 
claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's low back claim and hearing loss claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, the RO properly re-adjudicated the claims in 
June 2006, which followed the notice letters.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the low 
back claim and hearing loss claim.  The veteran's service 
medical records from both periods of service have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMC) in Omaha 
and Grand Island, Nebraska.  Records from Midwest Ear, Nose 
and Throat Specialists and the Family Medical Center have 
also been obtained.  The Board finds that a request for 
Social Security Administration (SSA) records is unnecessary 
because there is no indication that any relevant records 
pertaining to the claims exist in the custody of the SSA.  
This is so because the record indicates that the veteran is 
receiving retirement benefits from the SSA and not disability 
benefits.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.

In June 2006, the veteran was provided a VA examination in 
relation to his low back claim, the report of which is of 
record.  He was also provided VA audiological examinations in 
December 2002 and May 2006.  The veteran's representative 
contends that the veteran is entitled to VA examinations 
because he was unable to attend two previously scheduled 
examinations due to transportation problems.  However, the 
veteran did attend examinations regarding his claims 
subsequent to those circumstances.  Therefore, further VA 
examination is unnecessary.  

II. Analysis

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service, or at some time 
after service if certain requirements are met as specified in 
the statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The veteran contends that he injured his lower back during 
his first period of active service in January 1956 and that 
it has resulted in a current low back disability.  A review 
of the veteran's service medical records (SMRs) reveals a 
January 1956 treatment record that indicates he strained his 
right buttock.  Wintergreen oil was prescribed and it was 
determined to be in line of duty.  There is no further 
documentation concerning this injury.  Entrance and 
separation examinations for both periods of service were 
normal regarding the veteran's back.  No pertinent defects 
were noted by the veteran or the examiner in all instances.  
The veteran submitted a lay statement from P.M.M., dated in 
May 2004.  P.M.M. stated that he served with the veteran in 
Germany in the winter of 1956.  He reported that the veteran 
wrenched his back during that time after loading some heavy 
machinery.  P.M.M. stated that the veteran took pain 
medication and complained about his back for several months.

Post-service medical records reflect that the veteran was 
hospitalized in November 1973 for lumbosacral strain after a 
lifting injury in August 1973.  He was treated with pain 
medication, heat, and physical therapy.  Examination and x-
ray results revealed no abnormalities of the low back.  At 
the time the veteran was discharged from the hospital, the 
physician felt that the veteran was able to resume full pre-
hospital activity.

The next documented treatment concerning the veteran's low 
back is in October 2003 records from the Grand Island VAMC, 
in which the veteran complains of low back pain.  An MRI 
revealed degenerative disc disease from T11-S1.  Severe 
spinal stenosis was seen at L4-5, with mild stenosis at L5-
S1.  In July 2004, the veteran underwent a lumbar laminectomy 
with fusion at L4-5.  VA treatment records through 2006 
reflect that the veteran still complained of chronic low back 
pain despite the surgery.

Although there exists a current disability and a history of 
an in-service injury, it still must be shown that a link 
exists between the two for a grant of service connection.  
The veteran submitted a February 2005 letter from R.L.M., 
M.D., of the Family Medical Center.  Dr. R.L.M. wrote to 
certify that the veteran had fusion of his low back secondary 
to a back injury while he was in the military in 1956.  Dr. 
R.L.M. also stated that the veteran had severe degenerative 
arthritis of his lower back and had recently been helped with 
epidural injections.  The Board finds this letter to be of 
little probative value.  It is not apparent that Dr. R.L.M. 
reviewed the veteran's medical history, work history, or the 
claims file, or examined him prior to his opinion regarding 
the etiology of the veteran's current low back disability.  
No rationale was provided as to why the January 1956 in-
service injury led to the veteran's degenerative arthritis as 
opposed to the August 1973 post-service injury or to explain 
the normal back examinations throughout the veteran's time in 
service.  

The Board finds a June 2006 VA examination report to be more 
probative concerning the etiology of the veteran's current 
low back disability.  After examining the veteran and 
reviewing the claims file, the examiner diagnosed the veteran 
with multi-level degenerative changes of the lumbosacral 
spine with mild to moderate spinal stenosis at the L3-4 and 
L4-5 levels; status-post posterior decompression and 
stabilization to L4-5 with mild anterior spondylolisthesis at 
L4 on L5.  The examiner then opined that he could not resolve 
the issue of whether the veteran's current back disability is 
related to the January 1956 injury without resorting to mere 
speculation.  A rationale was provided as follows:

There were three significant milestones in 
[the] veteran's back history.  A possible 
initial history in 1956, hospitalization in 
1973, and surgical intervention in 2004.  The 
veteran's occupation working in heating, 
ventilation, and air conditioning, certainly 
would require significant heavy labor and 
lifting.  He states that he pursued that line 
of occupation throughout his adult life until 
2003 when he had to quit due to the pain.  He 
verbalized that the minimal amount of care 
that he received during the first 17 year 
interval, and the second 31 year interval, 
was minimal, and he saw a chiropractor [on] a 
couple of occasions, but essentially lived 
with the symptoms.  He did not indicate that 
he had lost any time from work, nor required 
specific job accommodations during those 
intervals.  The initial injury that was 
described in the service medical record 
appears to be of a very minimal nature.  He 
apparently returned to duty and successfully 
completed his military obligation, without 
further medical record entries.  It was 17 
years later before he had his next milestone 
in his history.  Because of the large gaps in 
time, not requiring medical care, and at 
least a 17 year interval after the initial 
injury to receive medical care for the same 
condition, this medical examiner is unable to 
provide a direct reply to the request of 
medical opinion without resorting to near 
speculation.  A simple strain of the right 
buttock, would not typically give rise to the 
extensive degenerative changes that the 
veteran has experienced, with the advancing 
of age.  This examiner feels that he has had 
natural progression of disease.  Over the 
years, associated with the normal aging 
process.  One would assume that if this was a 
significant and serious debilitating 
condition, that medical care [and] 
intervention would have been required more 
frequently, and sooner than was reported by 
the veteran.

Based on this opinion and the other medical evidence of 
record, the Board finds that service connection for a low 
back disability is not warranted.  The June 2006 VA 
examiner's opinion is competent, an explanation was provided, 
and it was based on a review of the entire record, including 
all available SMRs, as well as an examination of the veteran.  
There is no similarly detailed medical opinion or evidence of 
record contradicting the VA opinion, including within the VA 
treatment records and the February 2005 private opinion 
letter.  According to the VA examiner, it would be mere 
speculation to conclude that the veteran's current low back 
disability is related to the January 1956 injury or any other 
time during service.  Instead, it appears clear from the 
examiner's opinion that the likely cause of low back problems 
was either post-service injury or the aging process, or a 
combination of the two.  Hence, service connection must be 
denied.

Furthermore, the medical evidence does not establish that 
arthritis of the low back was manifest within one year of 
separation from the veteran's period of active service.  As 
noted above, degenerative arthritis of the lumbar spine was 
not shown until October 2003.  That was many years after the 
veteran's separation from service.  Therefore, service 
connection on a presumptive basis is not warranted for any 
low back arthritis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his low back disability is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

Increased Rating

The veteran contends that his service-connected hearing loss 
has worsened and that it is more disabling than the current 
noncompensable (zero percent) rating.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2006).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2006).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2006).

A review of the medical evidence of record reflects that the 
veteran was afforded a VA audiological examination in 
December 2002.  The results correlate to level I hearing 
impairment for the right ear and level II hearing impairment 
for the left ear.  See 38 C.F.R. § 4.85 (Table VI).  When the 
levels of hearing impairment are combined under Table VII, a 
noncompensable rating is warranted.  Thus, based on the 
results of this VA audiological examination, the veteran does 
not warrant a higher rating for hearing loss.

The veteran also underwent private audiological evaluation by 
Midwest Ear, Nose and Throat Specialists, in June 2003.  This 
evaluation was presented as a graphical representation of 
audiometric data.  Additionally, speech discrimination scores 
of 68 percent for the right ear and 78 percent for the left 
ear were obtained.  However, despite contentions to the 
contrary, there is no indication that the results were 
obtained after using the Maryland CNC word list as required 
by regulation.  38 C.F.R. § 4.85(a).  Consequently, these 
results may not be used to rate the service-connected 
disability.  Id.  

In May 2006, the veteran underwent further VA audiological 
examination.  The veteran had puretone thresholds of 30, 50, 
50, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear.  He had thresholds of 45, 65, 
60, and 75 decibels in the left ear at corresponding 
frequencies.  Therefore, his puretone averages were 46.25 for 
the right ear and 61.25 for the left.  Controlled speech 
discrimination (Maryland CNC) was 88 percent correct in each 
ear.  The results of this examination correlate to level II 
hearing impairment for the right ear and level III hearing 
impairment for the left ear.  When the levels of hearing 
impairment are evaluated under Table VII, a noncompensable 
rating is assigned.

Although the more recent testing suggests some worsening when 
compared with the earlier VA examination, the results still 
do not reflect hearing loss that rises to the level of a 
compensable rating.  The Board finds that the preponderance 
of the evidence is against a higher rating because one is not 
warranted according to the results of the current 
audiological evaluation of record.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that hearing loss reflects so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disability is denied.

An increased rating for bilateral hearing loss is denied.


REMAND

With respect to the veteran's claim of service connection for 
PTSD, when this case was last remanded in August 2005, the 
Board requested, among other things, the RO to attempt to 
verify the veteran's claimed in-service stressors.  The Board 
also requested that the veteran be afforded a VA psychiatric 
examination to determine whether he had PTSD attributable to 
military service.

Unfortunately, the requested development has not been 
completed.  Although the RO undertook the development 
requested in regards to verifying the stressors, the veteran 
was not afforded an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated, additionally, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by 
the Board in this case has not been fully completed, another 
remand is now required.  38 C.F.R. § 19.9 (2006).

Regarding the veteran's claim of service connection for acid 
reflux, because the veteran has claimed that this disability 
is secondary to his PTSD, it follows that any Board action on 
the claim of service connection for acid reflux would, at 
this juncture, be premature.  Hence, the Board will defer 
consideration of that issue.  The Board also notes that, 
because the remand to consider the veteran's claims of 
service connection for PTSD and acid reflux may have a 
bearing on the veteran's entitlement to a TDIU, it follows 
that, any Board action on that claim would also be premature.  
Therefore, the Board will also defer consideration of the 
TDIU issue.

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  
Psychological testing necessary to 
ascertain whether the veteran in fact has 
PTSD should be conducted.  After 
reviewing the claims folder, to include 
the service medical records and 
psychological test results, the examiner 
should determine if the veteran indeed 
has PTSD.  If PTSD is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely not that 
an identified stressor(s) is sufficient 
to result in a diagnosis of PTSD.  Each 
stressor leading to the veteran's 
disability should be specifically 
identified, to include his allegation 
that he served in DaNang, Vietnam, during 
mortar attacks.  If PTSD is not found, 
then the psychiatrist should provide an 
opinion reconciling that conclusion with 
the February 2004 private opinion letter 
by M.C. and B.B., Ed.Ds., showing PTSD.  
The examiner should also 


attempt to reconcile VA records, dating 
from May 2004, which indicate treatment 
for PTSD.  A complete rationale for any 
opinions expressed must be provided.

After the requested development has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner(s).  (The 
veteran should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2006).)

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the remanded issues, 
including the acid reflux and TDIU 
claims.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


